UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4470


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JASON BROCK SPENCER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:11-cr-00099-H-1)


Submitted:   April 5, 2013                 Decided:   April 10, 2013


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, P.A., Durham, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason   Brock     Spencer        appeals   the    district     court’s

judgment imposing a 216-month sentence following his guilty plea

to possession of a firearm by a convicted felon, in violation of

18   U.S.C.   § 922(g)(1)          (2006),     and     statutory       sentencing

enhancement under the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e)    (2006).         On   appeal,    Spencer    argues    that   the

sentence   imposed     for     his      § 922(g)      conviction *     and     ACCA

enhancement   violates       the    constitutional       prohibition     against

double jeopardy.     We affirm.

           Because Spencer did not raise this challenge in the

district court, our review is for plain error.                Fed. R. Crim. P.

52(b); United States v. Olano, 507 U.S. 725, 732 (1993).                        To

establish plain error, Spencer must demonstrate that 1) there

was error, 2) the error was plain, and 3) the error affected his

substantial rights.     Olano, 507 U.S. at 732.

           Spencer’s   arguments        are   foreclosed     by   Supreme    Court

and circuit precedent.         We previously have concluded that the

ACCA does not violate the Double Jeopardy Clause and affirmed a

criminal judgment where both the § 922(g) conviction and the


     *
       Insofar as Spencer fairly contends that § 922(g)(1) itself
violates the Double Jeopardy Clause, we conclude that his
argument is unavailing under the principles established in
Blockburger v. United States, 284 U.S. 299, 304 (1932).



                                        2
§ 924(e) enhancement relied on the same prior felonies.                                        See

United    States       v.    Presley,       52    F.3d       64,   68     (4th    Cir.      1995).

Further,      the     fact    of    a    prior       conviction      need    not       be   proven

beyond    a   reasonable           doubt.        See       Almendarez-Torres           v.   United

States, 523 U.S. 224, 233-36, 243-44 (1998); United States v.

Cheek,     415      F.3d     349,       351-54        (4th    Cir.      2005)    (reaffirming

continued        validity          of    Almendarez-Torres                following         United

States v. Booker, 543 U.S. 220 (2005)).                              This court may not

overrule or ignore Supreme Court precedent.                             Cheek, 415 F.3d at

353.     Nor may a panel of this court overrule precedent set by

another panel.          United States v. Rivers, 595 F.3d 558, 564 n.3

(4th Cir. 2010).

              Because         Spencer       demonstrates             no     error       in    his

conviction       or    sentence,         plain        or     otherwise,     we     affirm     the

district      court’s        judgment.           We    dispense      with       oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                        AFFIRMED




                                                 3